McKEAN, Judge
This case has been very carefully prepared by counsel for plaintiff, as will appear by inspection of the record. All notices were duly served and the co-respondent given an opportunity to come in and defend her reputation. The evidence was not taken stenographically, but the transcript made by the clerk of the Police Judge appears. *18to be substantially correct. The prayer of the complaint is granted, and two decrees will be entered:
(a) dissolution of marriage between the plaintiff and the defendant, and
(b) forbidding marriage between the defendant and the co-respondent, Rose Hardcastle, so long as the plaintiff shall live.